Miller, J.,
delivered the opinion of the Court.
The insurance company defends this action under the clause in the policy which makes it void, if the assured “shall die by his own hand or act.” It is now too well settled to admit of question, that this clause is not to he construed as comprehending every possible case in which life is taken by the party’s own act. For instance, all the authorities concur in the view that an unintentional or accidental taking of life is not within the meaning and intention of the clause. Thus if by inadvertence or accident a party shoots himself' with a gun or pistol, or takes poison by mistake, or in a sudden frenzy or delusion tears a bandage from a wound and bleeds to death, in the literal sense of the terms he dies by his own act, yet all the decisions agree that a reasonable construction of the proviso according to the plain and obvious intention of the parties would exclude such cases from its operation. There is much conflict of judicial opinion as to what in other respects, is its true construction. The English Courts have determined that the clause includes all intentional acts of self-destruction, whether criminal or not, and that insanity, in order to prevent the clause from operating, must have progressed so far or be of such a character, as to render the party unable to appreciate and understand the nature and physical consequences of the act he was committing, and that the question whether he was, at the time, in a state of mind to be morally and legally responsible for his acts is immaterial. Borradaile vs. Hunter, 5 M. & G., 639; Clift vs. Schwabe, 3 M. G. & S., 437. The rejection of this latter consideration met however with the strong dissent of some of the ablest of the English *418Judges. Ch. J. Tendal, C. B. Pollock and Ckeswell and Wightmajt, J. J., held that looking at the words themselves and the context and position in which they are found, a felonious killing of himself and no other was intended to be excepted from the policy. That was the construction placed by C. J. Tendal, upon the proviso in Borradaile vs. Hunter, and the clause before us is equally open to the same application of the maxim noscitur a sociis, and to the same answer that was given to it by a majority of the Court in that case.
There is also a diversity of opinion upon the same subject in this country. In Dean vs. American Mutual Life Ins. Co., 4 Allen, 96, the Court, in a very elaborate opinion by C. J. Bigelow, which is generally considered as adopting and following Borradaile vs. Hunter, use this language : “ If the death was caused by accident, by superior and overwhelming force, in the madness of delirium, or under any circumstances from which it may be fairly inferred, that the act of self-destruction was not the result of the will or intention of the party adapting the means to the end, and contemplating the physical nature and effects of the act, then it may be justly held to be a loss not excepted within the meaning of the proviso. A party cannot be said to die by his own hand, in the sense in which those words are used in the policy, whose self-destruction does not proceed from the exercise of an act of volition, but is the result of a blind impulse of mistake or accident, or of other circumstances over which the will can exercise no control.” And in the more recent case of Cooper vs. Massachusetts Ins Co., 102 Mass., 227, the same Court declares that this limitation is in substance the same as that which the English cases have adopted. In Eastabrook vs. Union Mutual Life Ins. Co., 54 Maine, 224, the Judge at the trial instructed the jury, that if the insured was governed by irresistible or blind impulse in committing the act of suicide, the plaintiff could recover, and the jury found *419specially that the self-destruction was the result of a blind and irresistible impulse, over which the will had no control, and was not an act of volition. The Court, in a well reasoned opinion by Oh. J. Appleton, after concurring in the construction of the clause, and the views expressed by C. J. Tendal in Borradaile vs. Hunter, add: “ But whether these views are correct or not, the defendants had the benefit of instructions in entire conformity with the law as stated by the Supreme Court of Massachusetts in Dean vs. American Mutual Ins. Co., and the jury have found the facts such as in accordance with the law of that case would justify their verdict ’ ’ The Court of Appeals of New York in Van Zandt vs. Mutual Life Ins. Co., 55 N. Y. Rep., 169, admit the clause would not apply if the party committed the act under the influence of some insane impulse which he could not resist, but insist that no case has gone so far as to adjudicate, that the mere want of capacity to appreciate the moral wrong involved in the act, where it was voluntary and intentional, unaccompanied by any want of appreciation of its physical nature and consequences, or by any insane impulse, or want of power, or will, or self-control, is sufficient to take the case out of the proviso; that the prevailing opinion in Breasted vs. The Farmers’ Loan and Trust Co., 4 Selden, 299, did not undertake to overrule Borradaile vs. Hunter and Clift vs. Schwabe; and that in Life Insurance Co. vs. Terry, 15 Wallace, 580, the question of the capacity of the deceased to appreciate the moral character of the act was not involved, and all that is said on that subject in the opinion, is obiter. Whether this be a just criticism upon the judgment of the Supreme Court, or whether if that high tribunal did definitely adjudicate in the case referred to, that inability to appreciate the moral character of the act, or to distinguish between right and wrong, prevents the operation of the clause, such be its just and true construction, are questions upon which we express no opinion, because, *420in our judgment, the case before us falls clearly within the line of adjudications which have adopted and followed the law of the English cases.
The act of self-destruction in this case was by hanging, and in granting the plaintiff’s two prayers, the Court instructed the jury that the clause in question would not prevent a recovery, if they found from the evidence, 1st, that the deceased killed himself in a fit of insanity, which overpowered his consciousness, reason and will, and thus acted from a mere blind and uncontrollable impulse, or 2nd, that he killed himself in a fit of insanity, impelled, by an insane impulse he could not resist. They were also further instructed at the instance of the Company, and by the Court in modifying one of the defendant’s prayers, 1st, that if they found the deceased destroyed his own life, then they should find for the defendant, unless they believe from the evidence, that he was at the time of such self-destruction, impelled thereto by insane impulse, which the reason left him did not enable him to resist, and the presumption is, that he was not impelled thereto by any such impulse, in the absence of evidence to the contrary, and such evidence must relate to the precise time of the occurrence if he was only subject to fits of insanity ; 2nd, that after they are satisfied he died by his own hand, it becomes incumbent on the plaintiff, on her part to offer proof sufficient to prevent the operation of the clause, and she does not comply with such exigency by proof merely, that he was insane at times; she must prove that he was insane when the act was committed, and, in the absence of proof of his condition at the precise time when the act was committed, they must presume he was then sane, as they cannot draw an inference that he was insane from the fact that he destroyed his own life.
These instructions state the law more explicitly and more favorably for the insurer, than is found in any of the American authorities, to which we have referred, or to *421which our attention has been called in argument. They exclude altogether the idea of any exercise of volition in the commission of the act, and the poioer to refrain from doing it. If a man’s consciousness, reason and will are overpowered, and he is impelled to the act by an insane impulse which he cannot, or which the reason he has left does not enable him to resist, how can it be any more justly said that the resulting death was “ by Ms own hand or act,” than if he had killed himself by accident or mistake? Were it possible for one in that condition, and acting under such an impulse, to possess sufficient power of mind and reason to understand the physical nature and consequences of the act, and to have a purpose to cause his own death, still, as he is deprived of all power of resistance, he does the act involuntarily, and it is impossible to call it “ his voluntary and wilful act.” In our opinion the instructions given cover this part of the case, and state the law most favorably for the defence. There was, consequently, no error in the rejection of the appellant’s other prayers on the same subject.
(Decided 3rd June, 1875.)
But special exception was taken to the plaintiff’s prayers, upon the ground that there was no evidence to sustain them, and substantially the same question is presented in some of the defendant’s rejected prayers. We have carefully examined the testimony in the record on this subject, and are unable to say, (as we must to sustain this objection,) there was no evidence legally sufficient to authorize a jury to infer and find that the deceased killed himself in a fit of insanity, as stated in these instructions.

Judgment affirmed.